NO. 12-20-00088-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

 RODNEY LEE FRY,                                   §    APPEAL FROM THE 188TH
 APPELLANT

 V.                                                §    JUDICIAL DISTRICT COURT

 KEITH DAMONE COVINGTON,
 APPELLEE                                          §    GREGG COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
        Appellant, Rodney Lee Fry, filed an unopposed motion to dismiss this appeal. The motion
states that the parties reached a settlement that resolves all outstanding issues in the case. No
decision has been delivered in this appeal. Accordingly, Fry’s motion to dismiss is granted, and
the appeal is dismissed. See TEX. R. APP. P. 42.1(a).
Opinion delivered May 6, 2020.
Panel consisted of Worthen, C.J., and Hoyle, J.,
Neeley, J., not participating.
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                             MAY 6, 2020


                                        NO. 12-20-00088-CV


                                   RODNEY LEE FRY,
                                        Appellant
                                           V.
                               KEITH DAMONE COVINGTON,
                                        Appellee


                               Appeal from the 188th District Court
                        of Gregg County, Texas (Tr.Ct.No. 2016-0732-A)

                   THIS CAUSE came on to be heard on the unopposed motion of the Appellant
to dismiss the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed,
and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., and Hoyle, J.
                   Neeley, J., not participating.